


110 HRES 530 IH: Censuring George W. Bush.
U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 530
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2007
			Mr. Wexler (for
			 himself, Mr. Blumenauer,
			 Mr. Brady of Pennsylvania,
			 Mr. Capuano,
			 Mr. Clay, Mr. Cohen, Mr.
			 DeFazio, Mr. Farr,
			 Mr. Hall of New York,
			 Ms. Hooley,
			 Ms. Jackson-Lee of Texas,
			 Mrs. Maloney of New York,
			 Mr. Michaud,
			 Mr. Welch of Vermont,
			 Ms. Woolsey,
			 Mr. Wu, and
			 Mr. Wynn) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Censuring George W. Bush.
	
	
		Whereas President George W. Bush has failed to comply with
			 his obligations under Executive Order 12958 concerning the protection of
			 classified national security information in that the covert identity of Valerie
			 Plame Wilson as a Central Intelligence Agency operative was revealed to members
			 of the media, and in June 2003, Bush Administration officials discussed with
			 various reporters the identity of Ms. Wilson as a covert Central Intelligence
			 Agency operative;
		Whereas on July 14, 2003, the name of Ms. Wilson and her
			 status as a Central Intelligence Agency operative was revealed publicly in a
			 newspaper column by Robert Novak, and on September 16, 2003, the Central
			 Intelligence Agency advised the Department of Justice that Ms. Wilson’s status
			 as a covert operative was classified information and requested a Federal
			 investigation;
		Whereas knowingly leaking the identity of a covert agent
			 is a criminal violation of the Intelligence Identities Protection Act (Public
			 Law 97–200);
		Whereas Arthur Brown, former Asian Division chief of the
			 Central Intelligence Agency, stated that, cover and tradecraft are the
			 only forms of protection one has and to have that stripped away because of
			 political scheming is the moral equivalent to exposing forward deployed
			 military units;
		Whereas Vice President Cheney’s former chief of staff, I.
			 Lewis Scooter Libby, effectively stopped the investigation into
			 this potentially grave national security crime by lying to Federal Bureau of
			 Investigation investigators, and Mr. Libby’s perjury shielded Vice President
			 Dick Cheney and President George W. Bush from further inquiry;
		Whereas on March 6, 2007, in United States District Court,
			 a jury found Mr. Libby guilty on four counts of perjury, obstruction of justice
			 and making false statements to Federal Bureau of Investigation investigators
			 regarding an investigation into the actions of the White House regarding
			 leaking the identity of Ms. Wilson in retaliation for her husband’s contention
			 that the Bush Administration twisted intelligence facts to justify the 2003
			 invasion of Iraq;
		Whereas on June 5, 2007, Mr. Libby was sentenced to 30
			 months in prison and fined $250,000;
		Whereas President George W. Bush had appointed the Special
			 Prosecutor, Patrick Fitzgerald, and nominated Judge Reggie Walton to his
			 position on the U.S. District Court, both of whom were involved in the trial of
			 Mr. Libby;
		Whereas in February 2004, President George W. Bush stated
			 that if anyone in his Administration has violated [the] law, that person
			 will be taken care of;
		Whereas on July 2, 2007, President Bush commuted the
			 portion of Mr. Libby’s sentence that required him to spend thirty months in
			 prison; and
		Whereas in commuting Mr. Libby’s sentence, President Bush
			 has finally and unalterably breached any remaining shred of trust that he had
			 left with the American people and rewarded political loyalty while flouting the
			 rule of law: Now, therefore, be it
		
	
		That the United States Congress does
			 hereby censure George W. Bush, President of the United States, and does condemn
			 his decision to commute the portion of Mr. Libby’s sentence that required him
			 to spend thirty months in prison, his unconscionable abuse of his authority
			 with regard to the deceitful chain of events concerning the falsifying of
			 intelligence on Iraqi nuclear capabilities and the exaggeration of the threat
			 posed by Iraq, his involvement in the clear political retaliation against
			 former Ambassador and Ms. Wilson, and his decision to reward the perjury of Mr.
			 Libby, which effectively protected President Bush, Vice President Cheney, and
			 other Administration officials from further scrutiny.
		
